United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT


                               ______________

                                No. 97-3598
                               ______________

Mufid Al-Din, also known as           *
Charles A. Parker,                    *
                                      *
           Petitioner-Appellee,       *
                                      *
      v.                              *         Appeal   from   the   United
                                                States
                                      *         District   Court   for   the
                                                Western
Michael Bowersox, et al.,           *           District of Missouri
                                    *
                                    *
           Respondents-Appellants. *
                               ___________

                       Submitted:     March 9, 1998

                                Filed:   April 3, 1998
                                 ___________
                                                          *
Before MCMILLIAN and FAGG, Circuit Judges, and BENNETT,       District Judge.
                               ___________

BENNETT, District Judge.




  *
    The HONORABLE MARK W. BENNETT, United States District Judge for the
Northern District of Iowa, sitting by designation.
                                      1
        Respondents appeals from the district court’s order denying their
motion to dismiss Mufid Al-Din’s petition for writ of habeas corpus as
untimely under the one-year time limitation set forth in 28 U.S.C.
§ 2244(d)(1).           This appeal presents the same issue decided today by our
opinion in Nichols v. Bowersox, No. 97-3639 (8th Cir. 1998).                                           For the
reasons set forth in Nichols, we affirm the district court’s determination
that the petition for writ of habeas corpus was timely filed.                                      We express
no opinion on the issue of equitable tolling.


FAGG, Circuit Judge, dissenting.

         For the reasons stated in my dissent in Nichols v. Bowersox, No. 97-3639 (8th Cir. Apr. 3 , 1998), I
decline to join the panel's opinion in this case. I would apply the court's decision in Allen v. Dowd, 964 F.2d 745
(8th Cir.), cert. denied, 506 U.S. 902 (1992), reject Al-Din's habeas petition, and request en banc review.

        A true copy.

                 Attest:

                          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT




                                                        2